STATE OF VERMONT 

                                       ENVIRONMENTAL COURT 

                                                          } 
Bostwick Road Two‐Lot Subdivision/                        }               Docket No. 211‐10‐05 Vtec 
Meach Cove Real Estate Trust/                             } 
Kenneth Albert (Appeal of Senesac)                        } 
                                                          } 

                                       Decision on Pending Motions 


         Christopher  Senesac  appealed  from  the  decisions  of  the  Town  of  Shelburne 

Planning  Commission,  dated  September  8,  2005,  granting  site  plan  and  final  plan 

approval to Kenneth Albert and Meach Cove Real Estate Trust for a 13.4‐acre vineyard 

and wine processing facility on the westerly side of U.S. Route 7 (Shelburne Road).  The 

proposed project is approximately 900 feet1 southerly of Shelburne Road’s intersection 

with  Bostwick  Road  in  the  Town’s  Rural  2  (R2)  zoning  district.    Appellant  Senesac  is 

represented  by  Edward  D.  Fitzpatrick,  Esq.;  Appellee‐Applicant  Kenneth  Albert2  is 

represented  by  Thomas  A.  Little,  Esq.;  and  the  Town  of  Shelburne  (Town),  as  an 

interested person, is represented by Will S. Baker, Esq. 


         Appellee‐Applicant filed a motion to dismiss Appellant as a party, alleging that 

he does not qualify as an interested person under 24 V.S.A. § 4465(b)(3).  The motion is 

filed pursuant to V.R.E.C.P. 5(d).  Appellant has filed several responsive memoranda in 

opposition  to  the  pending  motion.    The  Court  took  a  site  visit  with  the  parties  on 

February 9, 2006.  Pursuant to the Court’s request made at the end of the site visit, both 

Appellant and Appellee have filed supplemental memoranda. 

1    All  measurements  are  taken  by  scale  from  Appellee‐Applicant’s  aerial  photograph  and  are  therefore 
approximate.    In  his  filing  of  February  21,  2006,  Appellee‐Applicant  suggests  that  this  distance  is  1,100 
feet.  We reference the shorter distance, in deference to Appellant.
2
   The Planning Commission approval was granted to Kenneth Albert as applicant and Meach Cove Real 
Estate Trust as owner of the subdivided property.  No appearance has been entered for Meach Cove Real 
Estate Trust in these proceedings.  Therefore, this Decision only refers to Appellee‐Applicant Albert.


                                                           1
       Appellee‐Applicant has also filed a motion to reconsider the revised Scheduling 

Order of February 6, 2006.  Appellant has filed an objection to that motion as well.   


       Upon  consideration  of  the  parties’  filings,  including  evidence  put  in  context  by 

the  site  visit,  the  Court  concludes  that  Appellant  does  not  satisfy  the  requirement  of 

§ 4465(b)(3)  that  he  “own  or  occupy  property  in  the  immediate  neighborhood  of  a 

property that is the subject of any decision or act taken.”  24 V.S.A. § 4465(b)(3).   


       Where matters outside the pleadings were presented to and not excluded by this 

Court in the course of considering a motion to dismiss, the motion is in essence one for 

summary judgment, Lueders v. Lueders, 152 Vt. 171, 172 (1989).  Summary judgment is 

appropriate  only  where,  giving  the  nonmoving  party  the  benefit  of  all  reasonable 

doubts and inferences, the movant establishes there is no genuine issue of material fact 

and that the moving party is entitled to judgment as a matter of law, Murray v. White, 

155 Vt. 621, 628 (1991). 


       Under § 4465(b)(3), individuals who own or occupy property in the “immediate 

neighborhood”  of  the  proposed  project  may  obtain  party  status.   To  interpret 

“immediate neighborhood,” the Court examines not only the proximity of the appellant 

to the project on appeal, but also whether the appellant potentially could be affected by 

any of the aspects of the project which have been preserved for review on appeal.  See 

In re Appeal of Stanak and Mulvaney, Docket No. 101‐7‐01 Vtec (Vt. Envtl. Ct., Oct. 15, 

2001) (citing In re Appeal of Brodhead, Docket No. E95‐057 (Vt. Envtl. Ct., Aug. 3, 1995); 

In re Appeal of Daniels, Docket No. 58‐4‐99 Vtec (Vt. Envtl. Ct., Sept. 12, 2000); and In re 

Appeal  of  Gulli, Docket No. 135‐6‐00 Vtec  (Vt.  Envtl. Ct., Mar.  22,  2001)).  Essentially, 

the  determination  of  whether  an  appellant  lives  in  the  “immediate  neighborhood”  is 

made  on  a  case‐by‐case  basis  and  largely  depends  on  the  physical  environment 




                                                 2
surrounding  the  project  property  and  its  nexus  to  a  particular  appellant  and  their 

property. 


       Appellant’s  home  is  located  at  486  Bostwick  Road,  within  a  small  residential 

neighborhood  of  ten  to  fifteen  houses,  approximately  2,550  feet  westerly  of  the 

intersection of Bostwick and Shelburne Roads.  The neighborhood sits in a small valley 

westerly  of  the  National  Museum  of  the  Morgan  Horse  and  the  Shelburne  Museum.  

Appellant’s neighborhood is surrounded to the south and west by tall, presumably old, 

trees  with  significant  underbrush.    Appellant’s  home  is  located  in  the  Residential  1 

zoning  district,  which  is  separate  from  the  Rural  2  district  in  which  the  proposed 

vineyard property is located.   


       Approximately  1,350  feet  easterly  of  Appellant’s  house  is  McCabes  Brook,  a 

tributary of the LaPlatte River.  Approximately 675 feet southerly of Bostwick Road as a 

crow  flies,  the  brook  meanders  to  the  south  and  east  and  intersects  Appellee‐

Applicant’s northerly property line to form the westerly lot line of Appellee‐Applicant’s 

proposed vineyard. 


       Appellee‐Applicant  proposed  subdividing  a  13.4‐acre  parcel  of  land  on  the 

westerly side of Shelburne Road from a much larger property that is nearly 122 acres.  

The larger parcel is comprised of much of the land between Shelburne Road, Bostwick 

Road,  which  turns  to  the  south  just  westerly  of  Appellant’s  home,  and  the  residential 

neighborhood  off  of  Ridgefield  Road  to  the  south.    As  stated  above,  the  westerly 

boundary of Appellee‐Applicant’s proposed vineyard follows McCabes Brook, which is 

a  small  tributary  of  the  LaPlatte  River.    As  the  crow  flies,  Appellant’s  home  sits 

approximately 2,000 feet from Appellee‐Applicants’ proposed vineyard building. 


       Appellee‐Applicant  expects  to  produce  approximately  five‐thousand  cases  of 

wine  a  year  at  their  proposed  vineyard  on  Shelburne  Road.    In  addition  to  their 


                                                3
vineyard  use,  related  to  the  growing  and  harvesting  of  grapes,  Appellee‐Applicant 

proposes  to  construct  and  operate  a  retail  facility  at  which  he  will  conduct  wine 

tastings, tours of the vineyard for the general public, and retail sales of wine and wine‐

related  accessories  like  glasses  and  corkscrews.    Mr.  Albert  proposes  to  operate  the 

retail  component  of  his  vineyard  from  10:00  a.m.  to  5:00  p.m.  daily,  with  the  peak 

visiting time expected to be between 10:00 a.m. and 3:00 p.m.  There are regular, though 

not  daily,  truck  deliveries  to  the  site.    The  delivery  trucks  bring  grapes  from  other 

vineyards to the winery in the fall and bring supplies, such as bottles and corks, to the 

site year‐round.  Wholesale wine sales will not be conducted at the proposed vineyard, 

as they are conducted off‐site using an SUV‐style vehicle. 


       The  landscape  surrounding  Appellee‐Applicant’s  proposed  vineyard  is 

significantly  different  in  character  from  Appellant’s  immediate  neighborhood.    The 

proposed  vineyard  sits  along  Shelburne  Road,  which  is  a  main  arterial  roadway 

connecting  towns  south  of  Shelburne  like  Middlebury  and  Charlotte,  to  South 

Burlington and Burlington to the north.  This section of Shelburne Road is southerly of 

the heart of Shelburne village and is predominately rural in character, with large open 

fields  broken  only  by  undulating  terrain  and  some  occasional  development.  

Significantly,  neither  Appellant’s  house,  nor  his  neighborhood,  can  be  seen  from  the 

proposed  vineyard,  as  the  proposed  vineyard  sits  at  a  higher  elevation,  and  tall  trees 

and dense vegetation separate Appellant’s neighborhood from the vineyard and other 

properties  located  nearby  on  Shelburne  Road.    No  party  suggests  that  the  proposed 

development  of  the  vineyard  and  its  retail  operations  will  be  visible  from  Appellant’s 

home property or immediate neighborhood.   


       Furthermore,  the  proposed  vineyard  is  located  near  a  number  of  tourist 

attractions,  including  the  Vermont  Teddy  Bear  factory  and  the  Shelburne  Museum.  

These  tourist  attractions  are  more  indicative  of  the  neighborhood  near  the  proposed 


                                                 4
vineyard  than  the  residential  homes  surrounding  Appellant’s  property  and  will 

undoubtedly  generate  business  for  Appellee‐Applicant’s  vineyard  and  winery‐related 

activities.    Moreover,  while  Appellant’s  house  may  only  be  about  2,000  feet  from  the 

proposed  vineyard  building  as  a  crow  flies,  if  one  were  to  drive  between  the  two 

properties, Appellant’s house is over a half‐mile from the proposed vineyard. 


       While  Appellant’s  home  is  near,  but  not  abutting,  the  larger  parcel  of  property 

that Appellee‐Applicant’s proposed vineyard is being subdivided from, that parcel is so 

large that it acts as a boundary between the residential neighborhood on Bostwick Road 

and the uses on Shelburne Road.  Appellant purportedly is worried that traffic created 

by  the  proposed  vineyard  will  add  to  the  traffic  that  backs  up  on  Shelburne  Road  for 

events at the Shelburne Museum.  While events at the museum may impact Appellant’s 

use of Shelburne Road, there is no suggestion in the record that the proposed vineyard 

will  generate  enough  traffic  to  effect  Appellant’s  residential  neighborhood,  which  is 

located on a different road over a half‐mile from the vineyard itself. 


       Even  accepting  the  facts  in  the  light  most  favorable  to  Appellant,  his  argument 

that  the  proposed  vineyard  will  increase  the  impact  of  Museum  event  traffic  is 

unconvincing.  Appellee‐Applicant will not operate his vineyard at the same time as the 

Museum’s  evening  concerts,  presumably  the  Museum’s  largest  events,  because  the 

proposed vineyard will only operate until 5:00 p.m. during the summer months.  Based 

on the specific facts of this case, including the evidence put in context by the site visit, 

we  find  no  evidence  to  support  a  legal  conclusion  that  Appellant  lives  in  the 

“immediate neighborhood” of the proposed vineyard or will be impacted by Appellee‐

Applicant’s  project.    Therefore,  we  must  conclude  that  Appellant  cannot  satisfy  the 

requirements  of  24  V.S.A.  § 4465(b)(3).    Having  failed  to  meet  the  threshold  burden 

required of an Interested Person, his appeal must therefore be dismissed. 




                                                 5
       Because  we  reach  this  determination  on  the  first  grounds  offered  in  Appellee‐

Applicant’s  motion,  we  do  not  address  the  additional  arguments  contained  in  the 

motion, namely that Appellant’s Statement of Questions is overly broad and vague and 

that the proposed project should be regarded as an agricultural or silvicultural practice 

that  is  protected  from  certain  types  of  municipal  regulation  by  24  V.S.A.  §  4413(d).  

Lastly,  because  of  the  Court’s  determination  announced  here,  Appellee‐Applicant’s 

Motion to Reconsider the Revised Scheduling Order is moot. 


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellee‐Applicant’s  motion  to  dismiss,  having  been  converted  to  a  motion  for 

summary  judgment,  is  GRANTED.    In  doing  so,  we  specifically  find  that  the  facts 

material  to  the  pending  motion,  even  when  viewed  in  a  light  most  favorable  to 

Appellant,  do  not  support  a  determination  that  Appellant  resides  in  the  “immediate 

neighborhood”  of  the  proposed  project,  nor  can  Appellant  demonstrate  a  physical  or 

environmental impact on his interest to warrant standing in this appeal under 24 V.S.A. 

§ 4465(b)(3).    These determinations conclude this appeal. 


               Done at Berlin, Vermont, this 24th day of February, 2006. 

 

 

                                     _______________________________________ 
                                     Thomas S. Durkin, Environmental Judge 
 




                                                6